

Exhibit 10.1


ZOETIS INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
1.Purpose. The purpose of the Zoetis Inc. Non-Employee Director Deferred
Compensation Plan (the “Plan”) is to enable non-employee directors of Zoetis
Inc. (the “Company”) to defer the receipt of certain compensation earned in
their capacity as non-employee directors of the Company. The Plan is an unfunded
deferred compensation plan that is intended to (a) comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Section 409A”) and shall be interpreted accordingly and (b) be
exempt from the provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Plan shall be effective as of February 1, 2013.
2.Eligibility. Directors of the Company who are not also employees of the
Company, its parent or any of its subsidiaries (“Directors”) are eligible to
participate in the Plan, subject to their election to defer eligible
compensation as required hereunder.
3.Administration. The Plan shall be administered by the Zoetis Inc. Board of
Directors (the “Board”). The Board shall have the authority to adopt rules and
regulations for carrying out the Plan’s intent and to interpret, construe and
implement the provisions thereof. The Board may delegate some or all of its
powers and responsibilities under the Plan to one or more officers of the
Company, in which case references herein to the “Board” will also be deemed to
refer to such delegated officer(s); provided, however, that any such delegation
shall be limited to administrative or ministerial matters and shall not extend
to Plan design changes. Determinations made by the Board with respect to the
Plan, any deferral made hereunder and any Director’s account shall be final and
binding on all persons, including but not limited to the Company, each Director
participating in the Plan and such Director’s beneficiaries and/or
representatives.
4.Deferral of Fees. Subject to such rules and procedures that the Board may
establish from time to time and subject to any determinations of the Company to
pay compensation to Directors from time to time, Directors may elect to defer
under the Plan all or a portion of their annual cash retainer fees and annual
committee chair cash retainer fees (such cash compensation, collectively, the
“Director Retainer Fees”).
(i)Current Directors. A Director who is serving on the Board on the date this
Plan becomes effective may elect to become a participant in the Plan by
electing, within 30 days of the effective date of this Plan, to defer his or her
Director Retainer Fees.
(ii)New Directors or Committee Chairs. Each individual who first becomes a
Director or the chair of a committee of the Board on or after the date this Plan
becomes effective may elect to become a participant in the Plan by electing,
within 30 days of the effective date of his or her appointment or election to
the Board or as a chair of any committee of the Board, to make deferrals under
the Plan with respect to the Director Retainer Fees in connection with such
appointment or election.
(iii)Effect of Election. An election under this Section 4 shall be effective
only with respect to Director Retainer Fees earned after the effective date of
the election. A Director may elect to become a participant (or to continue or
reinstate his or her active participation) in the Plan for any subsequent plan
year by electing, no later than December 31 of the immediately preceding plan
year, to make deferrals under the Plan. Once a Director has elected to defer any
portion of the Director’s Retainer Fees, the election may not be revoked and
shall continue in effect for the remainder of the Director’s service as a member
of the Board; provided, however, that a Director may, no later than 10 days
prior to the beginning of any calendar year, revoke his or her deferral election
with respect to the entirety of such calendar year.
5.Investment of Deferred Director Retainer Fees. The Company shall establish a
separate deferred compensation account on its books in the name of each Director
who has elected to participate in the Plan. A cash amount shall be credited to
each such Director’s account as of each date on which amounts deferred under the
Plan would otherwise have been paid to such Director. The Board may, in its
discretion, offer Directors a choice among various investment alternatives in
which Directors may elect to invest their deferred Director Retainer Fees
pursuant to such rules and procedures as the Board shall determine in its
discretion. The Director’s account balance, including any investment gains or
losses credited to the account, shall become payable as set forth in Section 7.
6.Restrictions on Transfer. The right of a Director or that of any other person
to the payment of deferred compensation or other benefits under the Plan may not
be assigned, transferred, pledged or encumbered except by will or by the laws of
descent and distribution or with the consent of the Board.
7.Payment of Accounts. Each Director (or his or her beneficiary) shall have the
election to receive his or her deferred Director Retainer Fees as either (a) a
lump sum cash payment within 30 business days following the termination of the
Director’s service as a member of the Board (the “Termination Date”) or (b)
equal annual installments for a period of between 2 and 15 years (at the
Director’s election) to be paid in January of each year, commencing with January
of the year following the year in which the Termination Date occurs.
Notwithstanding the

1



--------------------------------------------------------------------------------



foregoing, to the extent required to avoid additional tax under Section 409A, no
such payment of the Director’s deferred Director Retainer Fees will be made
until the Director has had a “separation from service” (as defined in Treasury
Regulation 1.409A-1(h)) and, if the Director is a “specified employee” (as
defined in Treasury Regulation 1.409A-1(i)) at the time of such separation from
service, no payment will be made to the Director until the earlier of the first
day of the 7th month after the Director’s separation from service or the date of
his or her death and, on such date, the Director will receive all payments that
would have been paid during such period in a single lump sum.
8.Death. A Director may designate one or more beneficiaries (which may be an
entity other than a natural person) to receive any payments to be made following
the Director’s death.  At any time, and from time to time, the identity of such
beneficiary designation may be changed or canceled by the Director without the
consent of any beneficiary.  Any such beneficiary designation, change or
cancellation must be by written notice filed with the Secretary of the Company
and shall not be effective until received by the Secretary.  If a Director
designates more than one beneficiary, any payments to such beneficiaries shall
be made in equal amounts unless the Director has designated otherwise.  If no
beneficiary has been named by the Director, or the designated beneficiaries have
predeceased him or her, the Director’s beneficiary shall be determined pursuant
to the Director’s will or, if there is no valid will, the executor or
administrator of the director’s estate. In the event of the Director’s death,
all of his or her unpaid deferred Director Retainer Fees, if any, shall be paid
in a single lump sum cash payment as soon as practicable following the
Director’s death to his or her beneficiary or beneficiaries or to the Director’s
estate if no such beneficiary exists.
9.Section 409A. It is the intent of this Plan that all payments hereunder comply
with the requirements of Section 409A so that none of the payments to be
provided under this Plan will be subject to the adverse tax penalties imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply. For purposes of Section 409A, each payment to be made
pursuant to the Plan is designated as a separate payment. The Company and each
Director will work together in good faith to consider amendments to the Plan or
revisions to the Plan with respect to the deferral and payment of any Director
Retainer Fees that are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to the Director
under Section 409A. In no event will the Company reimburse a Director for any
taxes or other penalties that may be imposed on the Director as a result of
Section 409A.
10.Unfunded Plan; Creditor’s Rights. The Plan is intended to be an “unfunded”
plan for purposes of ERISA. The obligation of the Company under the Plan is
purely contractual and shall not be funded or secured in any way. A Director or
any beneficiary shall have only the interest of an unsecured general creditor of
the Company in respect of the Director Retainer Fees credited to such Director’s
account under the Plan.
11.Successors in Interest. The obligations of the Company under the Plan shall
be binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.
12.Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware. The Company
intends that transactions under the Plan shall be exempt under Rule 16b-3
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended,
unless otherwise determined by the Company.
13.Termination and Amendment of the Plan. The Board may terminate the Plan at
any time; provided, that termination of the Plan shall not adversely affect the
rights of a Director or beneficiary thereof with respect to amounts previously
deferred under the Plan without the consent of such Director. The Board may
amend the Plan at any time and from time to time; provided, however, that no
such amendment shall materially and adversely affect the rights of any Director
or beneficiary thereof with respect to amounts previously deferred under the
Plan.

2

